Exhibit 23(d) Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in PPL Corporation's Registration Statement on Form S-3 No. 333-180410, the Registration Statement on Form S-3D No 333-161826, and the Registration Statements on Form S-8 (Nos. 333-02003, 333-112453, 333-110372, 333-95967, 333-144047, 333-175680 and 333-181752) of our reports dated February 25, 2011, relatingto the consolidated financial statements and financial statement schedule of LG&E and KU Energy LLC, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Louisville, Kentucky February 28, 2013
